 AMCON INDUSTRIES, INCAmconIndustries,Inc , and ItsWhollyOwned SubsidiaryAmerican Crane andConveyorCompany, IncandInternational Association of Machinists and AerospaceWorkersof America,AFL-CIO Case 7-CA-7454May 20, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERS BROWN ANDJENKINSOn February 19 1970, Trial Examiner Henry L Jaletteissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, as amend-ed, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision The Trial Examineralso found that the Respondent had not engaged inand was not engaging in certain other unfair labor prac-tices as alleged in the complaint and recommended thatthe complaint be dismissed with respect thereto There-after, the Respondent filed exceptions to the Trial Exam-iner's Decision, together with a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in connection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions andrecommendations of the Trial Examiner 'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner and hereby orders that theRespondent, Amcon Industries, Inc , and its whollyowned subsidiary American Crane and Conveyor Company, Inc , Detroit, Michigan, their officers, agents, successors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order'The Trial Examiners findings and conclusions are basedin largemeasure upon credibility resolutions made by him The Respondenthas excepted to these credibility resolutions It is the policy of theBoard not to overrule the credibility determinations made by the TrialExaminer unless the record convinces us that they are contrary tothe clear preponderance of all the relevant evidenceAfter a carefulreivew of the record we conclude that the Trial Examiners credibilityfindings are not contrary to the clear preponderance of all the relevantevidenceAccordinglywe find no basis for disturbing those findingsStandard DrsWall Products Inc91NLRB 544 enfd 188 F 2d362 (C A 3)TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE585HENRY L JALETTE, Trial Examiner This case was triedinDetroit,Michigan, on December 4 and 5, 1969,'The complaint issued on August 29 pursuant to a chargefiled on August 6 The issues presented are whetheror not Respondent violated Section 8(a)(1) of the Actby interrogating employees and threatening them withdischarge, and Section8(a)(1) and(3)of the Act bydischarging three employeesUpon the entire record, including my observationof the witnesses, I make the following 2FINDINGS OF FACTITHE BUSINESS OF RESPONDENTAmerican Crane and Conveyor Company, Inc , isa wholly owned subsidiary of Amcon Industries, Inc ,an Ohio corporation American Crane maintains its onlyoffice and place of business in Warren, Michigan, whereit is engaged in the manufacture, sale, and installationofmaterial handling equipmentDuring the calendaryear 1968, a period representative of its operations duringall times material herein, American Crane purchasedand caused to be delivered to its Warren plant directlyfrom points located outside the State of Michigan goodsand materials valued in excess of $50,000 Upon theseadmitted facts, I find that Respondent Amcon Industries,Inc , and its wholly owned subsidiary American Craneand Conveyor Company, Inc , are, and at all timesmaterial herein have been, an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe ActIITHE LABOR ORGANIZATIONINVOLVEDInternational Association of Machinists and AerospaceWorkers ofAmerica,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The FactsOn a date not specified in the record,Fred Manvel,an employee of Respondent, contacted a representativeof theAFL-CIOabout organizing Respondent's employ-eesAs a result, on July 31 a meeting was held atthe home of employee Graham Harwood,with Manveland employee Daniel MacArthur in attendance Afterlistening to a representative of the Union, all threeemployees signed cards that night, Harwood and MacArthur incorrectly dating theirs August 1The next day,Unless otherwise indicated all dates refer to the year 1969For the reasons hereinafter set forth Respondent s motion to dismissmade at the close of the trial is denied182 NLRB No 80 586DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees brought some authorization cards to theshop and solicited employees to sign.Manvel testified that on arriving at the shop on Mon-day, August 4, he was met at the door by Shop ManagerJames Eastin, who presented him with some sort ofa union booklet saying, "Well, you want to join theUnion." Manvel said why not, and Eastin said, "Well,here is a union book" and he opened it to a pagethat listed the jobs and classifications of every employeein the shop. Eastin said, "This is what they are paid.Iwill guarantee it, if the Union comes in this shop,these are the wages that we will pay." The wagesshown to Manvel were about $2 an hour, and Manvelwas receiving $4 an hour. Manvel stated he shruggedhis shoulders and walked out into the shop.'According to Manvel, either that same day or thenext, while working on a truck trying to right a machinewhich had tipped over, Eastin, who was assisting himremarked, "How are you doing agitator?" Manvel toldhim he did not know what he was talking about. Eastinsaid that he knew what they were up to, that he hadalready spoken to Koch, president of Respondent, andthat he had been instructed to get rid of the peoplewho were causing problems. He had already spokentoDugan (an employee of R & M Service Company,a company related to Respondent in that it has thesame president and it provides services to Respondenton a contract basis), and Dugan had told him he wouldloan him men from his field crew to help him outin the shop should he become shorthanded. Manvelknew Dugan who had supervised his work.At 4:30 p.m. the usual quitting time, Manvel leftwork and as he was walking away from the shop hewas stopped by Eastin in the parking lot. Eastin saidhe was going to have to lay him off. Manvel askedwhy and Eastin said he thought Manvel knew why,that he did not have to explain himself. He said, "You'retrying to organize my shop, you are agitating the men,you are causing a conspiracy against the company andmyself; and I'm going to have to lay you off." Manvelasked him for how long and Eastin said he did notknow, he would have to talk to company 'officers andfind out what he should do about the situation. Manvelasked him if he was the only one and Eastin saidno. Manvel said, "Who else, I am the only one standinghere and everyone else is going home." At that moment,MacArthur and Harwood joined them, and, accordingtoManvel, they asked what was going on and Eastinsaid that the three of them were being laid off. Eastinwas asked why, and he said, "I won't have this goingon in my shop. You are agitating the men, you arecausing conspiracy." He said, "The first thing you knowit, they are going to lock the gates and close the plant."Eastin explained that he had been a union organizerand knew that he was within his rights in doing whathe was doing, that if he really wanted to get rid ofthem he knew ways to do it by directing them to9Manvel was not certain whether this happened on Monday or Tues-day, but it appeared to me that on cross-examination he expressedmore certitude that the incident occurred on Mondaydo wrong work or something to that effect. The employ-ees asked for layoff slips, and Eastin said he did nothave to give them any. After arguing awhile they leftwith the understanding they were to return the nextday for their paychecks.The foregoing is Manvel's version which is essentiallycorroborated by Harwood and MacArthur from the pointin the conversation when they arrived. MacArthur'sversion fleshes out the conversation on two pertinentpoints not otherwise appearing in Manvel's and Har-wood's versions, namely, that Eastin mentioned Manv-el'swork performance on a truck that day, and thatthe argument was heated because "the conversationkind of cooled down at one point."The next day, the employees went to the shop toreceive their checks and they were told they were notlaid off, but discharged for unsatisfactory work.Eastin denied any knowledge of union activity. Hedenied having a conversation with Manvel in whichhe greeted him with "How do you do, agitator" orthat he told Manvel "I know what you're up to."As to the conversation with Manvel about a contractand wage rates, Eastin testified it was Manvel whoshowed him the contract and not he who showed itto Manvel.Eastin testified that about a month before he dis-chargedManvel, he had warned him that he wouldbe discharged unless his work improved. On August5,Manvel was assigned to repair tail lights on a companytruck and spent several hours on a job that shouldhave taken only a few minutes. Eastin decided to dis-charge Manvel, but Manvel got out of the shop beforehe had a chance to talk to him. Eastin went afterhim and told him he was discharged for unsatisfactorywork.While he was talking to Manvel, Harwood andMacArthur joined them and began an argument abouthis firing Manvel. They started using abusive languageand Eastin thought they were going to pick a fightwith him. He fired them for that reason.B. Analysis and ConclusionsIn the course of his testimony, Eastin gave two reasonsfor discharging Harwood and MacArthur: (1) they hadbeen bothering the men, and (2) they used abusivelanguage and argued with him. The first reason, botheringthemen, was his way of describing the conduct ofHarwood and MacArthur in allegedly talking to otheremployees during working hours and interfering withtheirwork. However, he retracted the first reason asa reason for discharge when he testified, "I wouldnever have discharged them if they hadn't started theargument in the parking lot. I wasn't discharging themover that."It is well established that employees 'who protesttheir employer's conduct toward fellow employees areengaged in protected activity for which they may notbe discharged.'Time-O-Matic, Inc. v.N.L.R.B.,264F.2d 96 (C.A. 7). This holds true regardless of themerit of their protest.N.L.R.B. v. Phaostron Instrumentand Electronic Co.,344 F.2d 855 (C.A. 9). Nor do AMCONINDUSTRIES, INC.employees lose that protection if they engage in miscon-duct in the course of their protected activities unlessthemisconduct is so flagrant, violent, or extreme torender them unfit for further service.SoconyMobilOil Company, Inc.,153 NLRB 1244, 1247. In this case,there is no evidence of misconduct. MacArthur's testimo-ny that the conversation"kind of cooled down" suggestsa heated argument, but that is not misconduct. AcceptingEastin's own testimony, the worst that can be saidis that Harwood and MacArthur argued with him andused "abusive language" which he could not recall.Accordingly, if Eastin is believed, since he admittedthat he discharged Harwood and MacArthur for protest-ing the discharge of Manvel, a protected activity, andsince the record does not show they engaged in miscon-duct in'the course of their protest, the finding is warrant-ed that Respondent violated Section 8(a)(1) of the Actby discharging them.4Although Eastin's testimony supports a finding thatthe discharges of Harwood and MacArthur were violativeof Section 8(a)(1) of the Act, that does not mean Ibelieve his testimony that the reason they were dis-charged was because they argued with him. To thecontrary, I credit the testimony of the three employeesthat Eastin told them they were being laid off,5 becausethey were agitators, that they were bothering the men,causing the men trouble, and trying to ruin him andthe company, in other words, because of their unionactivities.Icredit this testimony for several reasons. Eastindid not deny saying that they were trying to ruin himand the company, and that he knew ways to get ridof them and that the first thing they knew the plantwould be closed. Moreover, his admission that he toldthem they were being fired for "irritating and botheringthemen" partially corroborates the employees aboutthe subject matter of their conversation, namely, theirunion activities.Another reason for not crediting Eastin's assertionthat he fired Harwood and MacArthur because theyargued with him and were abusive is that the evidencedoes not establish that they were abusive and he nevergave them that reason for discharge. Rather, he toldthem they were discharged for unsatisfactory work per-formance although admittedly he had no complaintsabout their work. When asked to explain what he meant"General Counsel in oral argument suggested such a finding, asan alternative basis for finding the discharges unlawful, but he expressedreservations ".whether it's covered in my complaint is somethingelse " There is no question of the adequacy of the complaint to supporta finding of an 8(a)(I)protected activity dischargePar 12 allegesthat Respondentdiscriminatedagainst MacArthur and Harwood becausethey joined and assisted the Union "and because they engaged inother concerted activities for the purpose of collectivebargaining andother mutual aid and protection " This was adequate notice to Respond-entThere was no motion for a bill of particulars and the issuesof factrelatingto the discharges were fullylitigated'The employees insited Eastinsaid hewas laying them off, insteadof firing them. I am not certain of the significance between a layoffand a discharge in the circumstances It is not necessary to resolvethe conflict between Eastin and the employeeson thispoint in orderto resolvethe issuesIt is undisputed Eastin discharged them on August6, if he had not already done so on August 5587by unsatisfactorywork performance,Eastin lamelyexplained that the terms referred to their botheringthemen.Yet, healso testified he did not dischargethem for this conduct. Giving an employee one reasonfor discharge, and asserting a different reason beforethe Board is an indication of a discriminatory motive.N.L.R.B.v.BowmanTransportation,Inc.,314 F.2d497, 498(C.A. 5). So isthe assignment of a falsereason.N.L.R.B.v.Joseph Antell,Inc.,358 F.2d 880(C. A. 1).Eastin's credibility was further impugned by his denialthat he had any knowledge of union activity.Companyknowledge of union activity is an essential elementof a discharge alleged to be in violation of Section8(a)(3) of the Act. Such knowledge may be inferredin a small plant of 13 employees such as Respondent's.Direct evidence of knowledge is not required.WeisePlow Welding Co., Inc.,123NLRB616;N.L.R.B. v.Joseph Antell,Inc., supra.According to Eastin, heobserved the alleged discriminatees talking to otheremployees,and hei confronted those other employees,but he did not ask, nor was he told, what they weretalking about.I consider this patently incredible. Addedto this, Eastin'sown version of his conversation withManvel about wages under a union contract establishesknowledge of union activity.Finally,in rejecting'Eastin's testimony that he firedHarwood and MacArthur because they argued with himand were abusive,Ihave considered the seeminglyfortuitous circumstances whereby they joined the con-versation only to be discharged. Seemingly,had theynot joined the conversation and just passed on by theywould not have been discharged,lending substance toEastin's testimony. In trying to recapitulate what hap-pened,Iam hampered by Eastin's sketchy descriptionof the conversation,in particular,his failure to provideany details about how the conversation with Harwoodand MacArthur started, or even how it ended. If hehad told Manvel that he was fired for unsatisfactorywork and Harwood and MacArthur intervened, and ifin protesting his action they were abusive, how didthe conversation turn to their irritating and botheringthemen?Certainly,the employees did not introducethe subject; at least,Eastin did not state they did.It seems clear Eastin brought up the subject,and theinference is warranted that he did so because he haddecided to lay them off, but he had missed Harwoodand MacArthur in going after Manvel in the parkinglot.When they joined the conversation,Eastin couldtellManvel that he was not the only one to be laidoff., but the other two also.In summary,on the basis of the credited testimonyofManvel, Harwood, and MacArthur;the fact thatthey, with Manvel,were the ringleaders of the Union;that they were discharged so quickly after the startof the organizational activities;and in the absence ofany evidence of cause for discharge,''I find that Harwood''Soliciting employees to sign union cards on company time is causefor dischargein appropriate circumstances.However,Respondent hasnot assertedthis as a reason for discharge,and in any event, such(Copt ) 588DECISIONSOF NATIONALLABOR RELATIONS BOARDand MacArthur were discharged because of their unionactivities in violation of Section 8(a)(1) and(3) of theActThe onlydifference between Manvel's discharge andthe discharge of Harwood and MacArthur is that inhis case,there is an issue about his work performanceRobert Strome,supervisor and officer of R & M ServiceCompany, testified that 2 or 3 months after Manvelwas hired,he advisedCompanyPresidentKoch thatManvel was not qualified for his job and would notlearnHe washed his handsof him Thisoccurred aboutMarchE D Koch,president of Respondent,confirmedStrome's testimony and added that he spoke to Eastinabout firing Manvel,but Eastin persuaded him to lethim stay on awhile This occurred about June or JulyEastin testified that about30 daysbefore he dischargedManvel,hewarned him that he would be replacedifhe did not shape up The warning was provokedby Manvel'shaving gone on a frolic during workinghours to get a radio for his carThe foregoing,if true,presents a picture of a veryunsatisfactory employee I find no basis for discreditingStrome and Koch,althoughKoch's testimony aboutspeaking to Eastin in June or July leaves unexplainedhis failure to act between March and June after hereceived Strome's report It is this inaction,aswellas Eastin's inaction,which persuades me that whateverManvel's shortcomings may have been,theywere notserious enough to warrant his termination before theunion activity startedTo rebut the inference to be drawn from its inaction,Respondent relies on the warning Eastm claims to havegiven Manvel about 30 days before he discharged himManvel denied receiving a warning about the qualityof hiswork Asis evident from the preceding analysisof Eastin's testimony relative to the discharge of Har-wood and MacArthur,Ihave not found Eastin to bea credible witnessNevertheless,I credit his testimonythat he warned Manvel about 30 days before his dis-chargeManvel did not deny the incident describedby Eastin as the cause of the warning However, Ibelieve that the warning was provoked by the natureofManvel'sinfraction and that it did not relate tothe quality of Manvel'swork I credit Manvel thathe was not warned about the quality of his work Inthis connection, I note Manvel's uncontradicted testimo-ny that he had a meeting with Eastin about 2 monthsbefore his discharge when his former supervisor spokeinhisbehalf for a raiseAlthoughManvel did notreceive a raise he was not expressly turned down andEastin did not use the occasion to advise him thathis work was unsatisfactorya defense would be lacking in merit there is no,evidence that MacArthursolicited on company time and by including him in his accusationsEastin revealed the pretextuous nature of his charges the tenor ofEastin s accusations of solicitinge g irritating and bothering themenwas clearly related to the subject matter of their conversationrather than the interference with workDespite the foregoing, the question remains whetherManvel gave cause for discharge because of poor workperformance and was he discharged for that reasonAccording to Eastin, on August 5, Manvel did unsatisfac-tory work in the repair of tail lights and flashing signalson a company truck Not only did he not get the jobdone, but he spent too much time on the job Apartfrom Eastin's assertion, there is really no evidencein the record to establish how long it should havetakenManvel to do the work in question AcceptingEastin's testimony about the fuse and loose wire heconnected, testimony not seriously disputed by Manvel,Ibelieve a finding is warranted that Manvel's workperformance on the truck was unsatisfactory and thatitgave Eastin cause to discharge himHowever, itis settled law that if Manvel's discharge was motivatedwholly, or even in part, by his union activity, it wasunlawful despite the existence of adequate cause fordischarging himN L R B v Barberton Plastic Prodacts,354 F 2d 66 (C A 6)The circumstances surrounding Manvel's dischargeargue strongly that his discharge was unlawfully motivat-ed, at least in substantial part First, there is the obviousfact that he was one of the three ringleaders of theorganizational effort, all of whom were fired on thethirdworkday after they had their first union meetingand signed cardsNext, there is the fact that although Eastin was displeased with Manvel's performance on the tail lights,he assigned him to fix the flash signals without warningto him that if he did not shape up in getting thatjob done he would be fired A related circumstanceisEastin's testimony that he had discovered earlierthat day that Manvel had damaged a hoist cable onMonday and Eastin had reprimanded him for it, againwithout adverting to a possible dischargeYet, havingbeen so reticent all day, Eastin pursued Manvel inthe parking lot to discharge him The following daywas payday and there is no explanation why Eastincould not have waited until morning It was not tosave Manvel a trip, because he had to return the nextday to get his checkIntertwined with these circumstances is Eastin's testimony about the time Manvel spent working on thetruck Initially, he testified "he spent all dayon the truck, 8 hours, from starting time to quittingtime, working on the truck " On further examination,he testified he assigned the job to Manvel at 11 a in ,3 hours after starting time, and he estimated Manvelwas finished by 3 45 p in In other words, Eastin grosslyexaggerated the time Manvel spent on the truck More-over, to bolster his reasons for being dissatisfied withManvel in one breath Eastin was critical of the factManvel spent the first hours of work cleaning the electri-cal cabinet, and in the next he said there was no electricalwork in the shop he could do Thus, Eastin appearedto be searching for reasons to justify his action indischarging Manvel Yet, according to his own testimony,the only reason he gave Manvel for discharging himwas his work on the truck Eastin's vacillation andthe assignment of a multiplicity of reasons render his AMCONINDUSTRIES, INC.claim that Manvel was discharged for nondiscriminatoryreasons less convincing.N.L.R.B. v. Schill Steel Prod-ucts, Inc.,340 F.2d 568 (C.A. 5).Important as the foregoing circumstances are in deter-mining Respondent's motive for discharging Manvel,they are not essential to a finding of an unlawful motiveifManvel is credited about the parking lot conversation.My discussion of the Harwood and MacArthur discharg-es foreshadowed the fact that ,I was crediting Manvelabout the parking lot conversation. In doing so, I lookto the circumstances discussed above as they reflectadversely on Eastin's credibility. I note again that Eastindid not deny the remarks attributed to him by Manvel,and a finding that he made such remarks is consistentwith the evidence in the record as a whole, includingmy findings that he also told Harwood and MacArthurthat they were laid off because of their union activities.Eastin's remarks to Manvel on August 4 whereinhe called Manvel an agitator and told him that he had'been instructed to get rid of the people who werecausing problems also support my finding that Manvelwas discharged because of his union activities. Eastinexpressly denied the remark about "agitator" and implic-itly denied the entire conversation, but I do not credithim. In addition to establishing an unlawful motive,the statements of Eastin constituted threats of, dischargeviolative of Section 8(a)(1) of the Act.Since I have credited Manvel, Harwood, and MacAr-thur about the parking lot conversation, I find thatEastin's remarks about locking the gate and closingthe plant constituted threats violative of Section8(a)(1)of the Act.Idiscredit Eastin with regard to the incident withManvel on the morning of August 5, involving the refer-ence to a union contract, wherein Eastin stated thatif the Union came in the shop, he would guaranteethe employees would receive wages similar to thosespecified in the contract, which were substantially lessforManvel's classification. Eastin's testimony on thisissuewas inconsistent with a pretrial statement, andhis description of the incident appears to me too improba-ble to be worthy of credence. The remark about wageswas a clear threat violative of Section 8(a)(1) of theAct.The complaintallegesthat on August 5, Eastin coer-cively interrogated employees about theirunionactivi-ties.There is no evidence of interrogation, and I willtherefore recommend dismissal of paragraph 9(a) ofthe complaint.IV. ' THE EFFECTOF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDY589Having found that Respondent violated Section8(a)(1)and (3) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of theAct.'As I have found that Respondent discriminatorilydischarged Graham Harwood, Daniel MacArthur, andFredManvel, I shall recommend that it be orderedto offer them immediate and full reinstatement to theirformer or a substantially equivalent position, withoutprejudice to their senority or other rights and privileges,and to make them whole for any loss of earnings theymay have suffered by reason of the discriminationagainstthem by payment to them of a sum of money equalto that which they normally would have earned as wages,from the date of their discharge to the date of theoffer of reinstatementless net earnings, to which shallbe added interest at the rate of 6 percent per annuminaccordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289 andIsisPlumbing& Heating Co.,138 NLRB 716.The unfair labor practices committed by Respondentstrike at the very heart of employees' rights safeguardedby the Act. I shall therefore recommend that Respondentbe placed under a broad order fo cease and desistfrom in any mannerinfringingupon the rights of employ-ees guaranteed in Section 7 of the Act.N.L.R.B. v.EntwistleManufacturing Co.,120 F.2d 532, 536 (C.A.4).CONCLUSIONS OF LAW1.Amcon Industries, Inc., and American Crane andConveyor Company, Inc., are employers engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By threatening employees with discharge andreduction in wages in reprisal for union activity,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Sections8(a)(1)and 2(6) and (7) of the Act.4.By discharging Graham Harwood, Daniel MacArt-hur, and Fred Manvel, because of their union activities;Respondent has engaged in and isengagingin unfairlabor practices within the meaning of Sections 8(a)(1)and'(3) and 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact;conclusions of law, and upon the entire record in thiscase, I hereby issue the following:RECOMMENDED ORDERRespondent, Amcon Industries, Inc., and its whollyowned subsidiary, American Crane and Conveyor Com-pany, Inc., their officers, agents, successors, and assigns,shall: 590DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Discouraging membership in or activities on behalfof the International Association of Machinists, andAerospaceWorkers,AFL-CIO,or in any other labororganization of its employees,by discharging or other-wise discriminating in regard to the hire or tenure ofemployment or any terms or conditions of employmentof its employees.(b)Threatening employees with reduction in wagerates, discharge,or plant closure because of their unionactivities.(c) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightto self-organization to form,join, or assist labor organiza-tions, to bargain collectively through representativesof their own choosing,and to engage in concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection as guaranteed by Section 7of the Act,or to refrain from any or all activities.2.Take thefollowing affirmative action designed toeffectuate the policiesof the Act:(a)Offer Graham Harwood,DanielMacArthur, andFred Manvel,immediate and full reinstatement to theirformer or a substantially equivalent position,withoutprejudice to their seniority or other rights or privileges,and make them whole for any loss of pay they mayhavesuffered byreason of the discrimination againstthem bypayment to them of a sum of money equalto the amounttheynormally would have earned aswages from the date of their discharge to the dateof their reinstatement in the manner set forth in thesection entitled"The Remedy."(b)Notifythe above-mentioned employees if present-ly serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordance with the Selective Service and UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.(c)Preserve and, upon request, make available tothe Board and its agents,for examination and copyingallpayroll records,social security payment records,timecards,personnel records and reports, and all otherrecords relevant and necessary to a determination ofthe amounts of backpay due under the terms of thisRecommended Order.(d)Post at its Warren,Michigan,place of businesscopies of the attached notice marked"Appendix. "7Copies of said notice,on formsprovided bythe RegionalDirector for Region 7, after being duly signed by theRespondent's representative, shall be posted by-it imme-diately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, with-in 20 days from the date of this Decision, what stepsRespondent has taken to comply herewith."As to the allegations of the complaint found notto have constituted violations of the Act, it is recom-mended that they be dismissed.'In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of The United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found that we violated the law and hasordered us to post this notice and to keep our wordabout what we say in this notice.WE WILL NOT threaten you with discharge orplant closure because of your union membership,desires or activities.WE WILL NOT threaten to reduce wages if youselect a union to represent you.WE WILL NOT discharge employees because theyjoin, assist or give support to International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO, or any other labor organization.Since the Board found that we violated the lawwhen we fired Graham Harwood, Daniel MacArthurand Fred Manvel WE WILL offer them their jobsback and WE WILL pay them for any loss of paythey may have suffered because we fired them.You are free to become and remain members oftheInternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, or any other labor organ-ization, and we will not punish you in any way ifyou do.In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall, as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings,conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "AMERICAN CRANE ANDCONVEYOR COMPANY,INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-mentioned employeesifpresently serving in the Armed Forces of the United AMCONINDUSTRIES,INC.591States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This is an official noticeand must notbe defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boulevard,Detroit, Michigan 48226, Telephone 313-226-3200.